Citation Nr: 1332509	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981, and from September 1984 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's DDD of the lumbar spine is currently assigned a 20 percent disability rating, effective December 20, 2006.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5239 and 5243) (2013).  The Veteran seeks a higher disability rating.

On a May 2011 Form 21-4142 associated with the Veteran's electronic claims file, he identified treatment in May 2011 for his back at Access Family Health Services in Tupelo, Mississippi.  The Board acknowledges that the RO's fax request for these records is in the claims file, albeit not entirely clear where the request was sent.  A September 2011 reply from HealthPort reflects that they explained that they are under an agreement with the facility to release authorized copies of medical records, but in this case, because the Veteran was a contracted patient through the local Community Based Outpatient Clinic (CBOC), a request for these treatment records needed to be made directly to VA.  A mailing address on Jefferson Avenue in Memphis, Tennessee (the same address as the VA medical center) was provided, as well as a telephone number and fax number.  There is no record, however, of the RO following up with the Memphis VA medical center or CBOC to obtain these records.  Therefore, the Board finds that a remand is necessary so that any outstanding private treatment records from Access Family Health Services dated in May 2011 and relating to the Veteran's back may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private treatment records from Access Family Health Services dated in May 2011 and associate them with the claims file.  In that regard, please note the September 2011 correspondence in the electronic claims file from HealthPort explaining that requests for these records should be directed to VA at 1030 Jefferson Avenue, Memphis, Tennessee or by calling (800) 636-8262 ext. 7852 or faxing (901) 577-7426.

If these records are found to be unavailable, please note such in the claims file.

2. After the above development has been completed, schedule a new VA examination if indicated based on any newly received treatment records to address the current severity of the Veteran's DDD of the lumbar spine.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should note the Veteran's ranges of motion for his lumbar spine.  The examiner should also comment as to whether the Veteran's back exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use, and if so, such limitation should be noted in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should specifically address whether the Veteran's lumbar spine disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

Also, please ask the examiner to also address whether the Veteran experiences any neurological abnormalities as a result of his DDD of the lumbar spine.

The examiner should also address the affect of the Veteran's DDD of the lumbar spine on his activities of daily living and his occupational functioning.

3. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


